UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GLOBAL RISK MANAGEMENT & INVESTIGATIVE SOLUTIONS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3950 East Patrick Lane Suite 101 Las Vegas, Nevada89120 (Address of principal executive offices) (702) 798-0200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on August 5, 2010, was 5,554,110, which includes 750,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Plan of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4T. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 22 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Global Risk Management & Investigative Solutions (a Development Stage Company) Condensed Balance Sheets September 30, December 31, Assets Audited Current assets: Cash $ $ Accounts receivable Prepaid expenses Total current assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued expenses Accrued expenses – related party - Accrued compensation – related party - Total current liabilities Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 4,804,110 and 4,284,000 shares issued and outstanding as of September 30, 2009 and December 31, 2008, respectively Additional paid in capital (Deficit) accumulated during development stage ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the condensed financial statements. 3 Table of Contents Global Risk Management & Investigative Solutions (a Development Stage Company) Condensed Statements of Operations (Unaudited) May 2, 2007 The Three Months Ended The Nine Months Ended (Inception) to September 30, September 30, September 30, Revenue $ Expenses: Direct costs Direct costs - related party General and administrative expenses Professional fees - Promotional and marketing - - - Executive compensation - - Total expenses Net operating (loss) Other income (expense): Interest expense (3
